Citation Nr: 0723275	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-32 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The appellant claims that the deceased, who she purports to 
be her father, had recognized service in the Armed Forces of 
the United States.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the appellant's claim of entitlement 
to VA death benefits on the basis that her deceased father 
did not have qualifying service as a veteran.

The Board remanded the matter to the RO in February 2005 for 
the purpose of obtaining additional evidence.  The matter was 
returned in June 2007 for final appellate consideration.


FINDING OF FACT

The U.S. service department has certified that the 
appellant's deceased father had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not shown that her deceased father met the 
service requirements to be considered a veteran and she does 
not have basic eligibility for VA benefits.  38 U.S.C.A. §§ 
101(2), 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 
3.203 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

Despite the foregoing, VA is not required under 38 U.S.C.A. § 
5103(a) to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  Similarly, under 38 U.S.C.A. § 
5103A, VA is not required to assist a claimant in developing 
evidence to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOPGCPREC 5-04.  In this case, 
undisputed facts about the nature of the appellant's father's 
service render her ineligible for VA death benefits.  
Accordingly, VA's duty to notify and assist does not extend 
to that claim.  In any event, appropriate notice was provided 
to the appellant by letters dated in October 2002, February 
2003, March 2003, November 2003, March 2005, and September 
2006.




Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2006).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces. 38 C.F.R. § 3.6(a)-(b) (2005).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components. 38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2006).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  With 
respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203(c).  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  Moreover, the Court has held that 
a service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

In February 2003, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child.  
She attached a copy of her father's certificate of death and 
discharge certificate from the Commonwealth of the 
Philippines Philippine Army.  She subsequently submitted a 
Certification from the Armed Forces of the Philippines Office 
of the Adjutant General.  The appellant has not 




submitted a DD Form 214, a Certification of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge in accordance with 38 C.F.R. 
§ 3.203(a)(1). 

In April 2003, the service department reported that the 
appellant's father had no service as a member of the 
Philippine Commonwealth Army, including recognized 
guerrillas, in the service of the United States Armed Forces 
during World War II.  Based on additional 
evidence/information associated with the claims file, a 
second request was made in January for service records 
pertaining to the appellant's father.  A response was 
received from the National Personnel Records Center (NPRC) in 
February 2006.  The NPRC reported that it had conducted an 
extensive search of every records source and alternate 
records source, but that it had been unable to locate any 
information that would help to verify his purported service.

The April 2003 and February 2006 verification/certification 
is binding on VA such that VA has no authority to change or 
amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Moreover, there has been no new evidence presented 
since the February 2006 service department search which is 
different from the evidence already considered, that would 
warrant a request for recertification.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  Therefore, inasmuch as the 
U.S. service department's determination regarding the 
appellant's father's service is binding on VA, the Board 
concludes that the appellant's father is not a "veteran" for 
purposes of entitlement to VA benefits, and her claim for 
entitlement to VA benefits based on such service must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Finally, the Board notes that the appellant has yet to submit 
the requisite evidence that establishes her as the dependent 
child of the deceased.  However, as it has been determined 
that her father as not a veteran for VA purposes, and that 
her claim is being denied as a matter of law, the Board finds 
that no useful be served at this juncture in further 
attempting to verify the appellant's relationship to the 
deceased.


ORDER

Entitlement to basic eligibility for VA death benefits is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


